Title: From John Quincy Adams to Abigail Smith Adams, 21 October 1809
From: Adams, John Quincy
To: Adams, Abigail Smith



My dear Mother.
Cronstadt 21. October 1809.

The seventy-ninth day since our departure from Boston, and not yet in Petersburg—But we are on land, within twenty miles of it, and at the end of our voyage in the ship Horace.—We have indeed had a very long passage, and it has not been without its interesting incidents, had I but the time of narrating them—But to you as well as to us, the most interesting of them is, that we are all, thanks to a gracious Providence safely landed at this place; from which we shall proceed to-morrow or the next day to Petersburg.—There are several vessels which have cleared out for America; and intending to sail to-morrow—By one of these I take the opportunity of writing you this.—I wrote to my brother from Christiansand and from Elseneur; and I hope to have further opportunities of writing, before the winter sets in. We have hitherto seen neither snow nor ice—but wind, hail and storms rushing amain down, enough to remind us more than once of Watts’s Sapphic.
I have not time to say more at present, but my best love to all friends, and my blessing to my dear boys George and John.
Ever affectionately your’s
John Quincy Adams.